MERRIMAN S. SMITH, Judge.
On the morning of January 4, 1949, one Edward Dougher, a representative of the Proctor & Gamble Distributing Company, was driving a company-owned Ford automobile west towards Clarksburg, West Virginia, along U. S. route 50, in *47Harrison county. It was a wintry morning and the highway was icy and slick. A state road commission truck was going in an easterly direction with two employes on the rear who were cindering the roadbed. At this particular point U. S. route 50 is a three-lane highway, and the truck was in the center lane, traveling at about the rate of three miles per hour. One of the employes was spreading cinders on the north lane. When Dougher started to pass the approaching truck he blew his horn. Notwithstanding this warning, the state employes threw the cinders against the left section of the windshield and broke it. The cost of the material and labor for repairs amounted to $13.84, for which sum the claimant asks this court to reimburse it.
Upon affidavit filed as evidence, the state employe stated he did not see the passing automobile until too late to check his shoveling action. From the report of the investigation by the department involved, there was no contributory negligence shown on the part of the driver of the automobile.
Since the state employe did not exercise due care under the circumstances, the state road commissioner concui's in the claim and it is approved by the attorney general, as provided for in the state court of claims act. Therefore, an award in the sum of thirteen dollars and eighty-four cents ($13.84) is hereby recommended by a majority of the court, to claimant, Proctor & Gamble Distributing Company.